Opinion issued April 2, 2013




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-13-00028-CR
                           ———————————
                      ALFONSO BOSQUEZ, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1359806


                         MEMORANDUM OPINION

      Appellant Alfonso Bosquez pleaded guilty to the felony offense of assault of

a family member and pleaded true to a felony enhancement. The trial court found

appellant guilty, found the enhancement true, and, pursuant to appellant’s plea

agreement with the State, assessed punishment of confinement for two years.
Appellant, proceeding pro se, filed a notice of appeal. We dismiss the appeal for

lack of jurisdiction.

      The trial court’s certification of appellant’s right to appeal states that this is a

plea bargain case and that appellant has no right of appeal. See TEX. R. APP. P.

25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005).              The trial court did not rule

adversely to appellant on any of his pre-trial motions and did not give permission

for appellant to appeal. See TEX. R. APP. P. 25.2(a)(2). Because appellant has no

right of appeal, we must dismiss the appeal. See TEX. R. APP. P. 25.2(d) (stating

that appeal must be dismissed if certification showing that defendant has right of

appeal has not been made part of record); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2